Murphy, P. J. (dissenting).
I concur in the dissenting opinion of Justice Lupiano and would add the following remarks.
The majority does not contend that the plea should be vacated because the defendant (i) was not criminally responsible by reason of mental disease or defect (Penal Law, § 30.05, subd 2), or (ii) was an incapacitated person (CPL 730.10, subd 1). Instead, they seek a psychiatric evaluation of the defendant to determine whether his sentence should be reduced because he may have suffered a mental aberration at the time the crimes were committed. The majority reasons that, in view of the defendant’s stable and unblemished background, his crimes must have been prompted by some unknown mental defect. They further contend that this mental defect should be identified and taken into consideration as a sentencing factor.
I would agree with the general proposition that a particular defendant’s entire history, including his mental condition, is relevant at sentencing. However, upon this appeal, the defendant does not contend that he was ever insane or incompetent. As the majority observes, there is no incident *139in the defendant’s stable background that would suggest that he was less than responsible for his criminal conduct.
There is speculation in the probation report that at the time the crimes were committed the defendant might have been having sexual difficulties with his wife and that he might have believed that he was impotent. The defendant was represented by competent counsel and had the opportunity to raise these matters at plea and sentence. He did not do so, and thus this court should not consider those matters upon this appeal.
The probation report further emphasizes the fact that, after the child had been sexually abused, the defendant told her to enter Jacobi Hospital and to inform the doctors that she had been raped by a teenager. Reportedly, the defendant had threatened to kill the child unless she related this story to the authorities. Opprobrious conduct of this sort should not swell the sympathies of the majority for the defendant nor should it serve as a predicate for inducing the majority to exercise their discretion in, sua sponte, searching for his possible latent mental defects. If the majority’s reasoning is followed, this court would be required to order a psychiatric report in any instance where a person, with no criminal or psychiatric history, commits his first crime. Neither justice nor an economical administration of the criminal justice system obliges this court to hunt for a mitigating factor which a defendant chooses to ignore in circumstances warranting the most severe penal sanctions.
Even if the circumstances of this case justified the direction that a psychiatric report be ordered, the judgment of conviction should stand pending the receipt of that report (cf. People v Clancy, 39 AD2d 538). Thus, it is improper for the majority to vacate the sentence at the present time. Even if the report should happen to show that the defendant was suffering from some minor mental disturbance, his sentence may not be reduced unless the District Attorney agrees to the reduction (People v Farrar, 52 NY2d 302, 307, 308). Therefore, this case may not be remanded with a simple direction that the defendant be resentenced after receipt of the report. If the District Attorney does not agree to a sentence reduction, then the entire plea must be *140vacated by the sentencing court and the matter must be placed down for trial. It should also be stressed that, in the probation report, it is stated that the defendant expressed no dissatisfaction with his plea of guilty. Therefore, if Criminal Term decides to vacate his plea, the defendant may actually oppose that vacatur and seek an adherence to the original bargain.
For the reasons stated herein and in the opinion of Justice Lupiano, I would affirm the judgment of conviction.